Citation Nr: 0839253	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-02 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals, fever of 
unknown origin.

2.  Entitlement to service connection for status-post aortic 
valve replacement, claimed as secondary to fever of unknown 
origin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his valvular heart disease, status 
post aortic valve replacement, is secondary to the fever of 
unknown origin for which he was treated in service.  Medical 
opinion as to the etiology of the veteran's valvular disease 
was rendered before additional service medical records were 
located.  An opinion which includes consideration of the 
service records which disclose treatment for a fever of 
unknown origin must be obtained.  In his April 2006 claim for 
service connection for a cardiac disorder, the veteran 
indicated that he was treated for a cardiac disorder at the 
University of Michigan of Hospital in Ann Arbor soon after 
his service discharge.  Those records have not been 
requested.  The veteran should be afforded the opportunity to 
authorize release of such records.  The veteran should be 
afforded an additional opportunity to identify records 
proximate to service.  

At the time of the July 2006 VA examination, the veteran 
reported that an irregular heart rate rhythm was diagnosed in 
the mid-1980s.  No records prior to 2004 are associated with 
the claims file.  During his July 2008 Travel Board hearing, 
the veteran testified that he received post-service emergency 
department treatment.  No records of emergency department 
treatment have been associated with the claims file.  The 
evidence establishes that the veteran has undergone aortic 
valve replacement surgery and mitral valve repair at the 
University of Michigan Hospital.  No records of such 
procedures are associated with the claims file.  

The veteran should be afforded the opportunity to provide a 
complete list of all providers who have treated him since 
service, as well as other possible relevant records, such as 
employment clinical records, employment medical history, and 
the like.  After the veteran has identified such records to 
the extent possible, and a more complete record of the 
veteran's post-service clinical treatment and history is 
associated with the claims file(s), then the veteran should 
be afforded VA examination, and the examiner's report should 
discuss consideration of all service medical records. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to identify 
the approximate years of his treatment at the 
University of Michigan Hospital, Ann Arbor, 
and afforded the opportunity to authorize 
release of those records.  Complete records 
from that facility, to include each history 
and physical examination report associated 
with each inpatient hospitalization, as well 
as outpatient records, if available, and 
clinical records from the providers who 
treated the veteran prior to and following his 
hospitalizations for heart disease, should be 
requested.  If any requested record is not 
obtained, the veteran should be so notified.  

2.  The veteran should be afforded the 
opportunity to identify or submit any 
employment clinical records, or alternative 
records such as insurance examination reports, 
examinations conducted for purposes of 
education, or the like, which would disclose 
the onset of cardiac or valvular heart disease 
symptoms.  

3.  The veteran should be afforded the 
opportunity to identify or submit emergency 
department records, including records from 
Botsford Hospital, Farmington Hills, Michigan, 
or other facility at which he may have 
received treatment relevant to his claims on 
appeal, and afforded the opportunity to 
authorize release of those records.  If any 
requested record is not obtained, the veteran 
should be so notified.

4.  After the above evidence is obtained, to 
the extent available, schedule the veteran for 
VA examination(s) as necessary to determine 
whether the veteran current suffers from the 
residuals of a fever of unknown origin treated 
in service.  Service medical records, post-
service clinical records, and pertinent 
documents in the claims folder must be 
reviewed by each examiner.  The examiner(s) 
should reference those documents in the 
written report.  Any diagnostic testing or 
examination required should be conducted.  

The examiner(s) should answer the following 
questions:

(a) Does the veteran manifest any current 
residual(s) of a fever of unknown origin 
treated in 1968 while the veteran was in 
service?
(b) Is at least as likely as not (a 50 
percent, or greater, likelihood), or is it 
less than likely (less than a fifty percent 
likelihood) that the veteran incurred valvular 
heart disease in service or as a result of a 
fever of unknown origin treated in service in 
1968?  
(c) If it is less than likely that the veteran 
incurred valvular heart in service or as a 
result of a fever of unknown origin treated in 
service, is it at least as likely as not (a 50 
percent, or greater, likelihood) that valvular 
heart disease, or other residual of a fever of 
unknown origin, first manifested within one 
year following a period of active service? 
(d) If it is less than likely that the veteran 
incurred valvular heart in service or as a 
result of a fever of unknown origin treated in 
service, is it at least as likely as not (a 50 
percent, or greater, likelihood) that a pre-
existing heart disorder was aggravated in 
service?  

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50 percent), "at least as likely 
as not" (meaning likelihood of at least 50 
percent), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50 percent likelihood).

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving all 
conflicting medical opinions, especially that 
of the previous VA examination.

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.

5.  After assuring that the development 
directed above is complete, the claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




